NEWS RELEASE For Immediate Release August 4, 2009 Ten Holdings completes institutional equity offering WINNIPEG - Canwest Global Communications Corp. (“Canwest”) announced today that Ten Network Holdings Limited (“Ten Holdings”) has confirmed it has successfully completed an institutional placement of 120 million shares, raising A$138 million at an issue price of A$1.15 per share. The placement was significantly over-subscribed with strong support from new and existing institutional shareholders.Settlement is scheduled to take place on August 10, 2009. “We are very pleased with the support investors have shown in the placement,” Ten Holdings executive chairman Nick Falloon said. “The capital raised will be used to pay down debt and enhance balance sheet flexibility.” Macquarie Capital Advisers Limited acted as the sole book-runner, lead manager and underwriter to the placement. The equity offering represented approximately 13% of Ten Holdings' total pre-issuance shares. Its completion reduces Canwest’s ownership stake of Ten Holdings from approximately 57% to slightly more than 50%. Forward Looking Statements: This news release contains certain forward-looking statements about the objectives, strategies, financial conditions, results of operations and businesses of Canwest. Statements that are not historical facts are forward-looking and are subject to important risks, uncertainties and assumptions. These statements are based on our current expectations about our business and the markets in which we operate, and upon various estimates and assumptions. The results or events predicted in these forward-looking statements may differ materially from actual results or events if known or unknown risks, trends or uncertainties affect our business, or if our estimates or assumptions turn out to be inaccurate. As a result, there is no assurance that the circumstances described in any forward-looking statement will materialize.
